In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3545 
LAITH WILLIAM MURAD BIJAN, 
                                                Petitioner‐Appellant, 
                                  v. 

UNITED STATES CITIZENSHIP & IMMIGRATION SERVICES, 
                                      Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 15 C 10636 — Charles R. Norgle, Judge. 
                     ____________________ 

      ARGUED JULY 5, 2018 — DECIDED AUGUST 20, 2018 
                 ____________________ 

    Before WOOD, Chief Judge, and SCUDDER and ST.  EVE, Cir‐
cuit Judges. 
    WOOD,  Chief  Judge.  Five  years  after  entering  the  United 
States, ostensibly as the unmarried son of a lawful permanent 
resident, Laith Bijan applied to become a naturalized citizen. 
United States Citizenship and Immigration Services (USCIS) 
denied  his  application,  concluding  that  Bijan  actually  had 
been married when he entered the country and had thus mis‐
represented his eligibility for lawful permanent residence and 
2                                                      No. 17‐3545 

citizenship. Bijan sought judicial review of that decision. Re‐
viewing USCIS’s decision de novo, the district court concluded 
that Bijan had misrepresented his marital status and lied un‐
der  oath  during  a  naturalization  interview  when  he  denied 
giving “false or misleading information” while applying for 
an  immigration  benefit.  We  affirm  on  the  alternate  ground 
that Bijan previously had given the agency false information 
when he failed to disclose on his visa application that he had 
two children and later lied about that omission. 
    Claiming that he was the unmarried son of a lawful per‐
manent resident, Bijan (a citizen of Iraq) entered the United 
States  in 2004. His authorization for doing  so dated back  to 
1991, when his mother, already a lawful permanent resident, 
filed an I‐130 petition (“Petition for Alien Relative”) on his be‐
half.  On  the  petition,  she  identified  Bijan  as  unmarried. 
Twelve years later, in 2003, after fleeing Iraq for Jordan with 
his two children and their mother, Bijan sought to enter the 
United States based on his mother’s previously approved pe‐
tition.  On  his  visa  application,  consistent  with  his  mother’s 
petition, Bijan stated that he was unmarried and had no chil‐
dren.  He  was  granted  lawful  permanent  residence  and  en‐
tered the United States in January 2004. 
    Bijan and the mother of his children, Nahrain Shaoul, re‐
mained apart for several years. In 2006 Bijan traveled to Jor‐
dan, where Shaoul still lived, and, according to Bijan, the cou‐
ple  were  married.  Upon  returning  to  the  United  States  that 
same year, Bijan filed I‐130 petitions for his children. USCIS 
denied these applications because Bijan had made conflicting 
statements in communications with the agency and had not 
previously identified his children on his 2003 visa application. 
(The children were born in 1997 and 1999.) 
No. 17‐3545                                                        3 

    In  2009  Bijan  applied  for  naturalization.  USCIS  inter‐
viewed  Bijan  and  denied  his  application,  concluding  that 
there was evidence he had been married when he entered the 
U.S. in 2004 under a status for unmarried sons or daughters of 
lawful permanent residents. The agency also noted that Bijan 
had omitted from his 2003 visa application the fact that he had 
children.  
    Bijan  requested  a  hearing  and  was  interviewed  again  in 
November 2012, under oath. During that interview, he testi‐
fied that he had never “given false or misleading information 
to any U.S. government official while applying for any immi‐
gration  benefit[.]”  USCIS  denied  his  application  a  second 
time. The agency determined again that there was evidence 
suggesting that Bijan had married Shaoul before he became a 
lawful permanent resident in January 2004, and therefore he 
had  not  established  that  he  was  eligible  for  naturalization. 
And the agency reiterated that Bijan had falsely omitted his 
children from his 2003 visa application. 
    Bijan  then  petitioned  the  district  court  under  8  U.S.C. 
§ 1421(c) for relief from the denial of his application for natu‐
ralization. He focused primarily on whether he had been mar‐
ried in 2004 when he became a permanent resident. He sub‐
mitted a marriage certificate showing that he did not marry 
Shaoul  until  2006,  and  a  church  certificate  showing  that  he 
had  not  been  “bound  to  any  previous  engagement  or  mar‐
riage” as of October 2003. USCIS responded by submitting a 
set of marriage records from a church in Baghdad, Iraq. These 
records  were  accompanied  by  the  affidavit  of  the  church’s 
bishop, who explained that the records reflected the marriage 
of “Laith William Murad” and “Nahrain Boutros Shaoul” on 
4                                                         No. 17‐3545 

September  21,  1996.  Bijan  countered  that  these  records  con‐
flicted  with  another  certificate,  signed  by  the  same  bishop, 
that gave a marriage date of “1990” for “Laith W. Bijan” and 
“Nahrain P. Shaoul.”  
    The court granted summary judgment for USCIS. It found 
no tenable dispute of fact about Bijan’s marital status at the 
time he entered the  United States in 2004 as an “unmarried 
son” of a permanent resident: the court thought it clear that 
he was already married at that point and that he had not been 
truthful about this fact during his naturalization interviews. 
Bijan  had  lied  further  during  those  interviews,  the  court 
added, when he denied giving false information to immigra‐
tion  officials:  he  had  given  false  information  when,  among 
other  things,  he  had  omitted  from  his  2003  visa  application 
the fact that he had two children. The court thus found that 
Bijan was ineligible for naturalization  for  two reasons: first, 
he had not been lawfully admitted for permanent residence 
as  an  “unmarried  son”  of  a  lawful  permanent  resident, 
see 8 U.S.C. § 1427(a)(1); 8 C.F.R. § 316.2(a)(2); and second, he 
had lied under oath and thus not shown “good moral charac‐
ter,”  see  8  U.S.C.  §  1427(a)(3);  8 C.F.R.  §§  316.2(a)(7), 
316.10(b)(2)(vi). 
   On appeal Bijan argues that genuine issues of fact exist re‐
garding his marital status when he became a lawful perma‐
nent resident in 2004 and the truthfulness of the information 
that he gave the government. He is entitled to pursue these 
arguments because “Congress specifically calls for de novo re‐
view  in  naturalization  cases.”  O’Sullivan  v.  USCIS,  453 F.3d 
809,  811–12  (7th  Cir.  2006).  They  are  thus  not  subject  to  the 
rules  governing  typical  immigration  cases,  in  which  we  are 
No. 17‐3545                                                           5 

bound by an immigration judge’s factual and credibility de‐
terminations. Further, although it is Bijan’s burden to estab‐
lish eligibility for naturalization, see Berenyi v. Dist. Dir., INS, 
385 U.S. 630, 636–37 (1967), he needs only to raise a fact ques‐
tion  to  survive  summary  judgment.  See Injeti  v. USCIS,  737 
F.3d 311, 315 (4th Cir. 2013). 
    We  turn  first  to  the  question  of  Bijan’s  marital  status  in 
2004, when he became a lawful permanent resident. Bijan was 
admitted  for  permanent  residence  under  8 U.S.C. 
§ 1153(a)(2)(B), the provision for unmarried sons and daugh‐
ters of permanent residents; no visa category exists for married 
sons  or  daughters  of  permanent  residents.  See id. 
§ 1153(a)(1)–(4). Thus if, as USCIS contends, Bijan got married 
after his mother’s 1991 petition but before he became a per‐
manent  resident  in  2004,  then  his  mother’s  petition  would 
have been revoked automatically and he would have been in‐
eligible  for  permanent  residence.  8 C.F.R.  § 205.1(a)(3)(i)(I). 
Bijan’s mother did become a citizen in 2000, before Bijan be‐
came a permanent resident, and she could have repetitioned 
for him at that time under the visa categories for either mar‐
ried  or  unmarried  children  of  U.S.  citizens,  8 U.S.C. 
§ 1153(a)(1),  (3).  But  she  did  not  do  so.  This  means  that  the 
only way Bijan could have been “lawfully admitted for per‐
manent residence” is if he was, in fact, unmarried at the time 
of his 2003 visa application. His eligibility for naturalization 
in  2009,  see  8 U.S.C.  § 1427(a)(1);  8 C.F.R.  §  316.2(a)(2),  de‐
pends on the same thing.  
   We conclude that genuine questions of material fact exist 
with regard to Bijan’s marital status in 2003–04. It is possible 
that, as Bijan testified, his children were born out of wedlock 
6                                                        No. 17‐3545 

and that he and Shaoul did not tie the knot until 2006. Fur‐
thermore, even if we were to ignore the 2006 marriage certifi‐
cate, which the district judge found inadmissible, other evi‐
dence supports Bijan’s contention that he was unmarried as 
of 2004. The bishop who attested to the accuracy of the 1996 
marriage  records  had  previously  given  conflicting  infor‐
mation  about  Bijan’s  marriage  date  and  other  details.  This 
constitutes  specific  impeachment  evidence.  See  Outlaw  v. 
Newkirk,  259  F.3d  833,  838  (7th Cir.  2001).  In  addition,  Bijan 
explained that they did not marry until 2006 because Shaoul’s 
parents did not consent to their marriage, and even after they 
had children he did not tell his own family about Shaoul be‐
cause he feared that the news would upset his ailing father. 
Bijan is competent to testify to his own experiences, and that 
testimony may raise an issue of fact. See McKinney v. Office of 
the  Sheriff  of  Whitley  Cnty.,  866  F.3d  803,  814  (7th Cir. 
2017); Payne  v.  Pauley,  337 F.3d  767,  771  (7th Cir.  2003).  Fi‐
nally,  Bijan’s  mother  and  brother  corroborated  Bijan’s  story 
that  he  did  not  tell  them  about  Shaoul  or  the  children  until 
after his father died in 2004.  
    If  this  case  were  exclusively  about  marital  status,  we 
would have to remand for further proceedings. But it is not. 
The  district  court  also  concluded  that  Bijan  had  lied  under 
oath  when  he  said  he  had  “never  given  false  or  misleading 
information  to  any  U.S.  government  official  while  applying 
for  any  immigration  benefit[.]”  The  government  highlights 
two examples of false information: allegedly fraudulent bap‐
tismal certificates that Bijan submitted for his children’s visa 
petitions, and Bijan’s assertion that he had simply lost contact 
with his children at the time he filled out his own visa appli‐
cation. 
No. 17‐3545                                                         7 

     We need not address the baptismal certificates. A more ob‐
vious example of falsification stands out to us—Bijan’s failure 
to disclose on his 2003 visa application that he had any chil‐
dren,  anywhere.  Given  that  glaring  omission,  Bijan’s  testi‐
mony in 2012 that he had never given “false or misleading in‐
formation” while “applying for any immigration benefit” was 
plainly  false.  True,  the  government  did  not  spotlight  this 
omission in its brief, but our review is de novo, and an appellee 
need not raise all possible alternative grounds for affirming 
the district court’s decision. Thayer v. Chiczewski, 705 F.3d 237, 
247 (7th Cir. 2012). The district court specifically found that 
Bijan’s omission in his visa application of any reference to his 
children, followed by his denial of having lied in any immi‐
gration  application,  demonstrated  that  Bijan  lacked  good 
moral character and thus was ineligible for naturalization. It 
found unpersuasive Bijan’s effort to explain the omission by 
saying  that  he  had  lost  contact  with  his  children  when  he 
filled out his own visa application. (Losing contact with one’s 
children in no way implies their nonexistence.) The Sixth Cir‐
cuit has observed that lying about previous lies, as Bijan has 
done, “reveal[s] a lack of good moral character,” United States 
v. Haroon, 874 F.3d 479, 483 (6th Cir. 2017), cert. denied, 138 S. 
Ct. 1576 (2018). We concur. 
   The  undisputed  facts  show  that  Bijan  was  aware  of  the 
misrepresentation on his visa application and thus that he in‐
tended to obtain an immigration benefit—naturalization—by 
denying that he had made it. See Kungys v. United States, 485 
U.S. 759, 779–80 (1988). During oral argument, Bijan’s counsel 
questioned whether Bijan knew he had omitted his children 
from  his  visa  application  in  2003,  given  his  limited  English 
and the fact that someone else had filled out the application 
8                                                   No. 17‐3545 

on his behalf. But what matters for purposes of Bijan’s natu‐
ralization application is his false testimony with USCIS in 2012. 
See 8 C.F.R.  § 316.10(b)(2)(vi).  Even  if Bijan  was unaware of 
the omission at the time it was made, he was certainly aware 
of it by the time USCIS brought it up—first, when the agency 
denied visas for his children in 2006, and second, when it ini‐
tially denied his naturalization application in April 2012. By 
the time Bijan testified in November 2012 that he had “never 
given false or misleading information,” he had to have known 
his statement was false. Because of this, Bijan cannot meet his 
burden of establishing eligibility for naturalization. 
     We therefore AFFIRM the judgment of the district court.